Citation Nr: 0842598	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  02-20 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from October 1994 to March 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, that denied the benefit sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although substantial development, to include a prior Board 
remand, has already taken place in this appeal, the Board 
finds that remand is again required because not all of the 
directives in the prior remand have been satisfied. 

The veteran claims entitlement to service connection for post 
traumatic stress disorder (PTSD).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, will 
vary.  Where the VA determines that the veteran did not 
engage in combat with the enemy, his lay statements, by 
themselves, will not be sufficient to establish the 
occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Instead, the record must contain service 
records or other credible evidence which corroborates the 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2007); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  The Board notes that the veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163 (1996). 

In the September 2004 remand, the Board noted that the 
veteran had alleged several in-service stressors that the RO 
had not yet attempted to verify.  The Board thus requested 
that the RO attempt to obtain additional information 
regarding the stressor from the veteran and then request 
verification from the United States Services Center for 
Research of Unit Records (USASCRUR).  The RO requested 
additional information from the veteran and attempted to 
verify the alleged in-service stressors.  

The record now includes several documents detailing the 
history of the USS General Mitchell, as well as the veteran's 
service records.  A review of the ship's history by the 
USASCRUR shows that the USS General Mitchell departed San 
Francisco on March 19, 1945 carrying several thousand Navy 
personnel bound for several locations, including Samar.  
Records also show that the USS General Mitchell was at Samar 
from April 20th to 25th of that year.  

The veteran's service records indicate that he was stationed 
in San Francisco, California from February 26, 1945, to March 
20, 1945.  Service records show that on March 20, 1945, the 
veteran began serving outside the continental limits of the 
United States.  His records are then silent for about one 
month and pick up at R/S Navy 3149, where the veteran was 
stationed between April 20th and 26th of 1945.  On May 1, 
1945, service records indicate that the veteran was stationed 
on the USS ARD-7, which service records indicate was in the 
Philippines at that time.

The evidence is consistent with the contention that the 
veteran was as passenger on the USS General Mitchell during 
this time period.  The veteran had to have been transported 
to the Philippines in some manner and the dates in the 
veteran's service record are consistent with those researched 
by the USASCRUR.  At the very least, the evidence indicating 
that the veteran was on the USS General Mitchell during the 
period in question is in relative equipoise, at which point 
the benefit of the doubt must go to the veteran.  38 U.S.C.A. 
§ 5107(b).  

Having determined that the veteran was on the USS General 
Mitchell as a passenger, Defense Personnel Records indicate 
that on April 12, 1945, deck logs for the USS General 
Mitchell reveal that at 1303 hours, a man later identified as 
A. R. leapt overboard.  A lifeboat was manned and searched 
for the individual, who was not found.  The details of this 
event as provided by the veteran are consistent with those in 
the Defense Personnel Records.  

As stated earlier, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In 
this case, the evidence regarding the existence of one of the 
stressors claimed by the veteran, specifically observation of 
the suicide of A. R., is such that the benefit of the doubt 
must go to the veteran.

Having considered the evidence in the record the Board has 
determined that under the laws and regulations as set forth 
above, it is as likely as not that the veteran did observe 
the suicide of A. R. and this event is therefore considered a 
verified in-service stressor.  The Board also notes that none 
of the other in-service stressors claimed by the veteran are 
considered verified.  

In the September 2004 remand the Board requested that after a 
stressor had been verified, the veteran should be scheduled 
for a VA examination for the purpose of determining whether 
he currently has PTSD due to a service stressor.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his PTSD since September 
2004.  If the veteran indicates that he 
has received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should schedule the veteran 
for a VA psychiatric examination in order 
to ascertain if he meets the diagnostic 
criteria for PTSD, and, if so, whether 
such is linked to the verified in-service 
stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor and forward the folder in its 
entirety to that psychiatrist for review.  
The psychiatric evaluation should include 
a review of the veteran's history and 
current complains, as well as a 
comprehensive mental status evaluation and 
any tests deemed necessary.  The examiner 
should then offer an opinion as to whether 
the veteran meets the diagnostic criteria 
for PTSD as defined by the American 
Psychiatric Associations Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994).  If so, the examiner must 
determine if it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's PTSD is causally linked 
to the verified in-service stressor.  The 
psychiatrist should consider only the 
single verified stressor and is also asked 
to provide the rationale used in 
formulating his or her opinion in the 
written report.  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



